DETAILED ACTION
Status of Claims
	Claims 2-12, 15, 17-19 and 21-24 are pending.	
	Claims 1, 13-14, 16 and 20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.
 
Status of Objections and Rejections
	All rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 August 2021 was filed after the mailing date of the request for continued examination on 21 May 2021.  The submission is in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “from a remainder of a batch to define a scrap part” is indefinite because it is unclear what separation is required between the claimed elements.  It is unclear what batch is being referred to.  It is unclear what remainder is being referred to.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 2, 6, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmi et al. (US 2016/0115610).
Regarding claim 21, Hemmi discloses an electroforming method for forming a contact element (= electrical machine) (title = a method of forming an electrical machine), the method comprising:
Electroforming contact element (25, [0009] = a first metal layer) onto a conductive base material (21 = base sheet) ([0039] = electroforming a first metal layer defining a first predetermined geometry onto a base sheet);
Electroforming a second contact element (25 = second metal layer) separate from the first metal layer onto the conductive base material (21 = base sheet) (Figures 6, 10 =electroforming a second metal layer separate from the first metal layer onto the base sheet, with the second metal layer having the same first predetermined geometry as the first metal layer);
Peeling the first contact element from the base sheet ([0051], Figure 11= removing the first metal layer from the base sheet thereby forming a first discrete metal laminate);
Peeling the second contact element from the base sheet ([0051], Figure 11 = removing the second metal layer from the base sheet thereby forming a second discrete metal laminate, wherein the first discrete metal laminate and the second discrete metal laminate at least partially define a first set of discrete metal laminates having the first predetermined geometry); and
Arrange an insulating film (28 = insulating layer) between the contact elements by stacking ([0070], Figure 26 = arranging an insulating layer between the first discrete metal laminate and the second discrete metal laminate in a stack to define a layered electrical machine 
Regarding claim 2, Hemmi discloses forming multiple contact elements (25) which reads on a second set of discrete metal laminates [0070].  The instant claim does not require the second predetermined geometry to vary from the first predetermined geometry.
Regarding claim 6, Hemmi discloses separating the contact elements (25) from a remainder of the frame parts ([0043], Figure 11 = scrap part).  It is noted that the instant claim has not identified what a batch or a remainder of a batch includes.  
Regarding claim 8, Hemmi discloses forming cavities (23) on the conductive base material prior to electroforming the first electrical contact having the first predetermined geometry ([0043], Figure 5 = forming at least one exposed region on a base sheet prior to the electroforming the first metal layer, wherein the at least one exposed region has the first predetermined geometry).  
Regarding claim 9, Hemmi discloses forming a mold form ([0042], 22b = mask to the base sheet).
Regarding claim 11, Hemmi discloses wherein the insulating layer (28) has the first predetermined geometry (Figure 10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610).
Regarding claim 3, Hemmi does not indicate if multiple contact element sets are formed simultaneously, however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  Moreover, 
Regarding claims 4 and 5, Hemmi does not explicitly disclose the geometry including a rim, hub and spokes, however, Hemmi teaches that the contact elements may have any forming of complex shape [0052], thus one of ordinary skill in the art would select the desired shape based on the application of the contact element. Moreover, Hemmi discloses an outer boundary (= rim), a central portion (= hub), and a spring part (44 = radial spoke). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610) in view of Xerox (GB 1400200). 
Regarding claim 7, Hemmi discloses the claimed invention as applied above.  Hemmi fails to disclose recycling scrap.
Xerox discloses recycling of materials such as nickel or metal scrap (title) from nickel waste material (page 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising recycling of material scrap because Xerox teaches a recovery process to reduce production costs and reduce environmental impact (page 1).  It would have been obvious to reuse metallic material to carry out further formation processes such as electroforming.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610) in view of Abe et al. (US 2017/0362728).
Regarding claim 10, Hemmi discloses the claimed invention as applied above.  Hemmi fails to disclose applying a conductive treatment to the at least one exposed region prior to the electroforming.  The conductive base material of Hemmi is stainless steel and therefore already electrically conductive to perform electroforming, however, it is known in the same field of .  
Claims 22-24, 12, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610) in view of Whitney et al. (“Pop-up book MEMS” J. Micromech. Microeng. 21, 2011, 115021).
 Fréchette et al. (“High-Speed microfabricated silicon turbomachinery and fluid film bearings”, Journal of microelectromechanical systems, 14, 1, 2005) is herein cited as evidence. 
Regarding claims 12 and 22, Hemmi discloses the claimed invention as applied above (see at least claim 21).  Hemmi discloses electroforming multiple first metal layers (25, Figure 6) onto an exposed region (Figure 5, i.e. cavities, 23) of the conductive base structure (21), removing the multiple first metal layers (Figure 11) and arranging a first insulating layer (28) between each of the metal layers (Figure 26).  Duplication of forming second metal layers has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  
Hemmi differs from the claimed invention in that Hemmi discloses forming contact elements (abstract) and fails to disclose the claimed stator and rotor.  
In the same or similar field of forming three-dimensional laminate machine structures, Whitney discloses that fabrication techniques such as electroplating can be utilized to form 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming stator or rotor laminate portions because Whitney discloses that laminate machines such as gas turbines can be formed by a variety of fabrication techniques such as electroplating.  It would have been obvious to select a laminate design such as a stator and rotor to produce the desired machine such as a gas turbine. 
Regarding claims 23-24, repeating the forming on the same base sheet would be an obvious engineering design choice in order to reduce costs (i.e. reuse of substrate). Performing the forming on a second base would also be an obvious engineering design choice to avoid any undesirable cleaning due to preparing the base for the following forming.
Regarding claim 15, Hemmi discloses forming a mold form ([0042], 22b = mask to the base sheet).
Regarding claim 18, Hemmi does not indicate if multiple element sets are formed simultaneously, however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  Moreover, performing the electroforming of elements simultaneously would have been obvious to one of ordinary skill to practice production efficiency and reduce production costs. 
Regarding claim 19, Whitney discloses the formation of gas turbines for example which are inclusive of elements such as rims, hub and spokes.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2016/0115610), in view of Whitney et al. (“Pop-up book MEMS” J. Micromech. Microeng. 21, 2011, 115021) in view of Abe et al. (US 2017/0362728).
Regarding claim 17, Hemmi discloses the claimed invention as applied above.  Hemmi fails to disclose applying a conductive treatment to the at least one exposed region prior to the electroforming.  The conductive base material of Hemmi is stainless steel and therefore already electrically conductive to perform electroforming, however, it is known in the same field of electroforming components, forming a conductive seed layer (2) to a substrate to render the substrate conductive [0087].  Before the effect filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising performing a conductive treatment because Abe teaches that when a non-conductive substrate is utilized, an initial seed layer is provided to render the substrate conductive to carry out electroforming.  

Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0184041 – electroforming laminate structures [0070]
	US 7,696,102 – 3D electroformed structures

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.